MEMORANDUM **
Tustin Thrift & Loan Association (“Tustin”) appeals the Bankruptcy Appellate Panel’s (“BAP”) judgment affirming a bankruptcy judge’s order discharging Ralph and Mary Peyton’s debt to Tustin. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We independently review the bankruptcy court’s rulings on appeal from the BAP, Cool Fuel, Inc. v. Bd. of Equalization (In re Cool Fuel, Inc.), 210 F.3d 999, 1001-02 (9th Cir.2000), and we affirm.
Because the Peytons disclosed information about their other loan obligation and did not make any misrepresentations to the original lender, the bankruptcy court did not err by finding that the Peytons lacked the requisite intent to defraud Tustin. See 11 U.S.C. § 523(a)(2)(B).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *840courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.